                Case 20-10343-LSS              Doc 1194   Filed 08/30/20       Page 1 of 1



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                            Jointly Administered
                                    Debtors.



                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE

                Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Kirk A. Pasich of Pasich LLP to represent the Tort Claimants’ Committee in
the above-captioned cases.

Dated: August 28, 2020                     /s/ James E. O’Neill
                                           James E. O’Neill (DE Bar No. 4042)
                                           Pachulski Stang Ziehl & Jones LLP
                                           919 North Market Street, 17th Floor
                                           Wilmington, DE 19899-8705 (Courier 19801)


                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

                 Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of California, and submit to
the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of these actions. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.

Dated: August 28, 2020                     /s/ Kirk A. Pasich
                                           Kirk A. Pasich (CA Bar No. 94242)
                                           Pasich LLP
                                           10880 Wilshire Boulevard, Suite 2000
                                           Los Angeles, CA 90024
                                           Telephone: (424) 313-7860
                                           Facsimile: (424) 313-7890
                                           Email: KPasich@PasichLLP.com

                                      ORDER GRANTING MOTION

                  IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                          LAURIE SELBER SILVERSTEIN
         Dated: August 30th, 2020                         UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
DOCS_DE:230415.2 85353/002
